DETAILED ACTION
This action is in response to the filing on July 9, 2020.  Claims 1-20 are pending and have been considered below.

EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew Lee (Reg. No. 60,371) on August 28, 2008.

Claim 17 (Currently amended):  The apparatus of claim 16, wherein the at least one fixed-size data block includes at least one log entry from each metadata log in the plurality of metadata logs. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… persisting, without data striping, the plurality of metadata to a second block-based storage device; and subsequent to generating the crash recovery information, indicating an acknowledgement of the write request to the client; and writing data stored in the memory bank of the main memory to a data striped storage system only when enough data is accumulated from subsequent write requests that the accumulated data can be written to the data striped storage system in one or more full-stripe write operations.”  The claim read as a whole with this limitation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant' s art and those arts considered reasonably pertinent to applicant' s disclosure. See MPEP 707.05(c).
·         US 20190278701 A1 – Enz discloses a method where full data stripes are accumulated in the cache, designated as a cache row, parity is computed when a full cache row is composed, followed by flushing the full stripes to the underlying storage, such as an SSD.  
·         US 6,480,970 B1 – DeKoning discloses performing full stripe write operation and the sequence number is recorded in the metadata field and the parity data structure.  Every time a write command is executed on the active system and the written data is mirrored, a local time stamp is inserted into the metadata of the local user data structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114